UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4395


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SHAWN JOHNSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cr-00114-CCB-1)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Teresa Whalen, LAW OFFICE OF TERESA WHALEN, Silver Spring,
Maryland, for Appellant.        Christopher M. Mason, Special
Assistant United States Attorney, Benjamin M. Block, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Johnson pled guilty to one count of conspiracy

to distribute and possess with intent to distribute one kilogram

or more of heroin and 1,000 kilograms or more of marijuana, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                 In his plea

agreement, Johnson waived the right to appeal his conviction and

sentence, reserving only the right to appeal a sentence greater

than 160 months.     Pursuant to his Fed. R. Crim. P. 11(c)(1)(C)

agreement   with   the   Government,      Johnson   was    sentenced   to   160

months’ imprisonment.       Johnson appealed.

            Johnson’s counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no non-frivolous issues for appeal, but questioning whether

Johnson’s   guilty   plea    was   valid    under   Rule    11   and   whether

Johnson’s sentence is reasonable.          Although advised of his right

to do so, Johnson has not filed a pro se supplemental brief.

The   Government   has   moved   to   dismiss   Johnson’s     appeal   to   the

extent that the issues he raises fall within the scope of his

plea agreement’s waiver of appellate rights.               For the following

reasons, we grant the Government’s motion for partial dismissal,

dismiss in part, and affirm in part.

            Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                     United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                  A valid

                                      2
waiver will preclude appeal of a given issue if the issue is

within the scope of the waiver.                    United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).                    The validity of an appellate

waiver is a question of law that we review de novo.                             Id.     “The

validity of an appeal waiver depends on whether the defendant

knowingly       and     intelligently        agreed      to   waive      the    right     to

appeal.”       Id. at 169.

               Here, the district court fully complied with Rule 11

when accepting Johnson’s plea, ensuring that Johnson understood

the    rights     he    was    relinquishing       by    pleading     guilty     and     the

sentence he faced, that Johnson committed the offense to which

he was pleading, and that Johnson was aware of the limits his

plea would place on his appellate rights.                      Given no indication

to    the   contrary,     we     find   that     Johnson’s     appellate        waiver    is

valid and enforceable.             Moreover, under 18 U.S.C. § 3742(c), a

defendant’s appeal of a sentence to which he stipulated in a

Rule    11(c)(1)(C)       plea    agreement        is    limited    to    circumstances

where “his sentence was imposed in violation of law [or] was

imposed     as    a     result     of   an       incorrect    application         of     the

sentencing guidelines.”            United States v. Sanchez, 146 F.3d 796,

797    (10th     Cir.    1998)    (internal       quotation    marks      and    citation

omitted; alteration in original).                       Accordingly, we grant the

Government’s motion for partial dismissal, dismissing Johnson’s

appeal of his sentence.

                                             3
            But even a valid waiver of appellate rights will not

foreclose        a     colorable       constitutional           challenge      to     the

voluntariness of a guilty plea.                   See, e.g., United States v.

Attar, 38 F.3d 727, 732–33 & n.2 (4th Cir. 1994).                         Accordingly,

Johnson’s appellate waiver does not foreclose our review of the

knowing    and       voluntary     nature    of   his    guilty     plea.          Because

Johnson did not move to withdraw his guilty plea, however, we

review his Rule 11 hearing for plain error.                        United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                        As noted above,

the district court fully complied with Rule 11 when accepting

Johnson’s   guilty         plea,    and,    therefore,     we    find   no   reason    to

question its validity.              See United States v. Lambey, 974 F.2d

1389, 1394 (4th Cir. 1992) (en banc).

            In       accordance      with    Anders,     we      have   reviewed      the

record, mindful of the scope of the appellate waiver, and have

found no meritorious issues for appeal.                  We therefore affirm the

appeal in part and dismiss in part.                     This court requires that

counsel inform Johnson, in writing, of his right to petition the

Supreme    Court      of   the     United   States   for      further     review.      If

Johnson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                         Counsel’s

motion must state that a copy thereof was served on Johnson.                           We

dispense    with       oral      argument     because      the    facts      and    legal

                                             4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




                                5